FILED
                           NOT FOR PUBLICATION
                                                                               MAY 10 2022
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JAMES ALLEN FLOYD,                               No.    20-35481

              Plaintiff-Appellant,               D.C. No. 1:17-cv-00150-DCN

 v.
                                                 MEMORANDUM*
ADA COUNTY; et al.,

              Defendants-Appellees.


                   Appeal from the United States District Court
                             for the District of Idaho
                   David C. Nye, Chief District Judge, Presiding

                             Submitted May 6, 2022 **

Before: FERNANDEZ, SILVERMAN, and N.R. SMITH, Circuit Judges

      James Floyd appeals the district court’s grant of summary judgment in favor

of the defendants in his civil rights action. We have jurisdiction pursuant to 28

U.S.C. § 1291. We review the grant of summary judgment de novo, Gordon v.

Cnty. of Orange, 888 F.3d 1118, 1122 (9th Cir. 2018), and affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court acted within its discretion when it denied Floyd’s requests

to appoint counsel. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009)

(setting forth the standard of review and exceptional circumstances test).

      The district court did not abuse its discretion by denying Floyd’s request to

amend to add a party and new claim, which was made five years after the events

occurred, well after the deadline to amend, and while summary judgment was

pending. Roberts v. Ariz. Bd. of Regents, 661 F.2d 796, 798 (9th Cir. 1981).

      Summary judgment was proper for the defendants. Floyd failed to establish

that any named defendant acted with objective deliberate indifference to serious

medical or mental health needs. Gordon, 888 F.3d at 1124-25 (setting forth the

objective deliberate indifference standard for pretrial detainees); Mabe v. San

Bernardino Cnty., 237 F.3d 1101, 1110-11 (9th Cir. 2001) (setting forth the

standards for county liability). Jail and medical records established that the nurses

scheduled and confirmed an appointment with a social worker within days of

Floyd’s request to be seen. There is no evidence that Floyd was taking medication

when he was booked into the jail in 2014 or that the nurse who performed the

initial assessments knew that he was taking medication. Moreover, she noted

unremarkable objective mental findings when she saw him. Floyd also failed to

establish that any defendant acted with objective deliberate indifference to a


                                          2
serious medical need by not providing better shoes when he complained that the

cheap jail shoes hurt his feet and made it hard to walk. Finally, Floyd failed to

establish that the jail policy for prescription medication prevented him from taking

the pain medication prescribed by the physician assistant. Although Floyd now

alleges that the medical records are inaccurate, he failed to come forward with

admissible evidence. Allegations are not the same as proof. See Scott v. Harris,

550 U.S. 372, 380 (2007) (an assertion that is “blatantly contradicted by the record,

so that no reasonable jury could believe it” will not create a genuine issue of

material fact at summary judgment).

      We decline to consider issues not raised in the district court. Smith v.

Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      AFFIRMED.




                                           3